DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-9 and 14-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 6 and 14 recite limitation “receiving input data comprising N image patches of fixed size, for a fixed number N, the received data input to N copies of a backbone neural network component with a plurality of convolutional layers”. It is unclear what the wording really means in context. This renders the claim indefinite.
wherein the received N image patches are inputted 

Claim(s) 7-9 and 15-17 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-4, 10-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel (US2019/0178628) in view of Benzies (US2018/0107269).

Regarding claims 1, 10 and 18, Lansel teaches a computer-implemented method for determining 3D coordinates, implemented in a computer comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the method comprising:
obtaining, at the computer system, a plurality of images including a base image having at least one \\annotated\\ point corresponding to a point on a surface of an object shown in the base image, and a plurality of side images showing the object from different viewpoints than the base image,
wherein the plurality of side images are given with the camera poses relative to the base image;
(Lansel, “3D geometry of many scenes”, [0065]; Figs. 1 and 5-6; “the movable image sensing unit may be configured to capture a first image of the object from a first position A reference point 312 in reference image 310 is selected for performing depth estimation”, [0041]; “Referring to non-reference image 320, a point 322 is at the same relative position within non-reference image 320 as reference point 312 within reference image 310 (e.g., at the same image coordinates and/or the same pixel address). A point 324 is the epipole 324 that shows the projection of the optical center of the imaging system at the position used to capture the reference image as seen in the non-reference image”, [0042])
	Lansel does not explicitly disclose but Benzies teaches:
	an annotated point,
(Benzies, Figs. 1 and 13, user provides annotation input on an image for a virtual reality apparatus 10, [0081]; “The defining of the imaginary surface may comprise defining the imaginary surface relative to a normal of the surface of interest. The normal may comprise a normal at an initial point of annotation on the surface of interest. The normal may comprise a normal at a final point of annotation on the surface of interest. The normal may be calculated as a vector perpendicular to a line connecting two previous annotation point”, [0092]; the annotation points may be those of Lansel (e.g., Fig. 3, points 312 and 328))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Benzies into the system or method of Lansel in order to allow user annotation on an image patch for indicating a structure of interest. The combination of Lansel and Benzies also teaches other enhanced capabilities.
	The combination of Lansel and Benzies further teaches:
extracting, at the computer system, from at least some of the side images, a plurality of image patches corresponding to a plurality of candidate depth values;
(Lansel, Fig. 3; “In order to ascertain which of the candidate points corresponds to reference point 312, a non-reference point 328 is selected from among the candidate points. Non-reference point 328 is located within a non-reference patch 330, where non-reference patch 330 corresponds to a particular region or point within non-reference image 320”, [0043]; “estimating a depth of a point of interest that appears in the reference and non-reference images”, [0005])
classifying, at the computer system, each set of image patches as having a corresponding candidate depth value that is correct or incorrect,
\\wherein a correct candidate value indicates that the annotated point is located on the surface of the object and an incorrect candidate value indicates that the annotated point is located at least one of in front of, inside, behind, or beyond the surf ace of the object; and\\
outputting, at the computer system, a depth value that is determined to be correct.
Lansel, Fig. 3; “reference point 312 may correspond to a target feature and/or other feature of interest in reference image 310”, [0041]; Fig. 5, “At a process 550, a depth of the reference point is determined”,[0064])
	The combination of Lansel and Benzies further teaches:
	wherein a correct candidate value indicates that the annotated point is located on the surface of the object and an incorrect candidate value indicates that the annotated point is located at least one of in front of, inside, behind, or beyond the surf ace of the object; and
(Benzies, “drawing the annotation in the computer-generated scene such that the first part is drawn on the surface of interest”, [0079]; “an annotation that is restricted to a single surface”, [0080], meaning that there is a situation in which the annotation point may be restricted to a single surface; this reads on “a correct candidate value indicates that the annotated point is located on the surface of the object”)

Regarding claims 2 and 11, the combination of Lansel and Benzies teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the plurality of side images are obtained by selecting side images having a viewpoint distance from the base image that is within a range defined by parallax between each side image and the base image and by the visual similarity between each side image and the base image.
(Lansel, Figs. 1 and 3; “Reference image 310 and non-reference image 320 correspond to images of a scene, such as scene 150, captured before and after the image sensing unit undergoes a translation along its optical axis”,[0040]; “distance delta”, [0033, 0052])

Regarding claims 3 and 12, the combination of Lansel and Benzies teaches its/their respective base claim(s).
The combination further teaches the method of claim 2,
wherein the viewpoint distance from the base image is determined by computing distances between projections of at least one grid of artificial 3D points,
wherein the viewpoint distance is determined by image coordinates of the projection of the 3D point in each of two images.
(Lansel, Figs. 1 and 3; “3D geometry of many scenes”, [0065]; “A point 324 is the epipole 324 that shows the projection of the optical center of the imaging system at the position used to capture the reference image as seen in the non-reference image”, [0042]; “in addition to and/or instead of translation along the optical axis of movable image sensing unit 104, various other translations and/or rotations of movable image sensing unit 104 may occur between capturing the first and second images”, [0033])

Regarding claims 4 and 20, the combination of Lansel and Benzies teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the extraction of image patches from the side images for the specified depth value is performed by first computing a patch size capturing a same scene area as the base image patch, using the relative pose information, and then resizing the side image patch to be the same size, in pixels, as the base image patch.
(Lansel, Fig. 3; same patch size of 330 and 334; “pixels”, [0067])

Regarding claim 19, the combination of Lansel and Benzies teaches its/their respective base claim(s).
The combination further teaches the method of claim 18,
wherein the plurality of side images are obtained by selecting side images having a viewpoint distance from the base image that is within a range defined by parallax between each side image and the base image and by the visual similarity between each side image and the base image, and
wherein the viewpoint distance from the base image is determined by computing distances between projections of at least one grid of artificial 3D points,
wherein the viewpoint distance is determined by image coordinates of the projection of the 3D point in each of two images.
(Lansel, Figs. 1 and 3; “Reference image 310 and non-reference image 320 correspond to images of a scene, such as scene 150, captured before and after the image sensing unit undergoes a translation along its optical axis”,[0040]; “distance delta”, [0033, 0052]; “3D geometry of many scenes”, [0065]; “A point 324 is the epipole 324 that shows the projection of the optical center of the imaging system at the position used to capture the reference image as seen in the non-reference image”, [0042]; “in addition to and/or instead of translation along the optical axis of movable image sensing unit 104, various other translations and/or rotations of movable image sensing unit 104 may occur between capturing the first and second images”, [0033])

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel (US2019/0178628) in view of Benzies (US2018/0107269) and further in view of Georgescu et al (US2019/0206056).

Regarding claim 5, the combination of Lansel and Benzies teaches its/their respective base claim(s).
The combination does not explicitly disclose but Georgescu et al teaches the method of claim 1, wherein the classifying is a binary classification of a set of image patches extracted for a specified depth is performed using a deep convolutional neural network.
(Georgescu et al, Fig. 1; neural network architecture for classifying input patches; “When multiple tumor classes are used, the output image can be post-processed into a more simple binary classification of non-tumor and tumor, i.e. the multiple tumor classes are combined”, [0092])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Georgescu et al into the modified system or method of Lansel and Benzies in order to precisely identify and match a feature from multiple image patches using a CNN for classifying patches. The combination of Lansel, Benzies and Georgescu et al also teaches other enhanced capabilities.

Regarding claim 13, the combination of Lansel and Benzies teaches its/their respective base claim(s).

wherein the extraction of image patches from the side images for the specified depth value is performed
	by first computing a patch size capturing a same scene area as the base image patch, using the relative pose information, and then
	resizing the side image patch to be the same size, in pixels, as the base image patch and
(Lansel, Fig. 3; same patch size of 330 and 334; “pixels”, [0067])
wherein the classifying is a binary classification of a set of image patches extracted for a specified depth is performed using a deep convolutional neural network.
(Georgescu et al, Fig. 1; neural network architecture for classifying input patches; “When multiple tumor classes are used, the output image can be post-processed into a more simple binary classification of non-tumor and tumor, i.e. the multiple tumor classes are combined”, [0092])


Response to Arguments
Applicant's arguments filed on 2/23/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/13/2021